EXHIBIT 10.126
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL





TECHNOLOGY TRANSFER AND LICENSE OPTION AGREEMENT
FOR 20NM PROCESS NODE
This TECHNOLOGY TRANSFER AND LICENSE OPTION AGREEMENT FOR 20NM PROCESS NODE
(this “Agreement”), is made and entered into as of this 17th day of January,
2013, by and between Micron Technology, Inc., a Delaware corporation (“Micron”),
and Nanya Technology Corporation (Nanya Technology Corporation [Translation from
Chinese]), a company incorporated under the laws of the Republic of China
(“NTC”). (Micron and NTC are referred to in this Agreement individually as a
“Party” and collectively as the “Parties”).
RECITALS
A.     Micron is developing and/or has developed technology for a 20nm Process
Node for the manufacture of DRAM Products.
B.    NTC desires to receive an option to have such technology transferred and
licensed to NTC for its use in the manufacture of DRAM Products.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
1.1    Definitions.
“Adjusted Revenues” means (a) with respect to [***], the difference of A minus
B, wherein “A” equals the [***] from the [***] of the [***], and “B” equals
[***] associated with [***], if any; provided, however, that Adjusted Revenues
(i) shall not include any Foundry Customer Adjusted Revenues, and (ii) cannot be
less than zero; and (b) with respect to [***], (x) the difference of C minus D,
wherein “C” equals the [***] from the [***] of [***] and “D” equals the [***]
associated with [***], multiplied by (y) the ratio of “E” divided by “F”,
wherein “E” equals the number of [***] and “F” equals the [***]; provided,
however, that Adjusted Revenues cannot be less than zero.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.



--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“BEOL Costs” means the back-end assembly (including module and packaging) and
test costs of NTC incurred after Probe Testing of the DRAM wafer from which such
DRAM Product is made.
“Business Day” means a day that is not a Saturday, Sunday, or statutory holiday
in the state of Idaho or in Taiwan.
“Change of Control” means, with respect to a Party: (i) any Third Party becoming
the beneficial owner of securities of such Party representing more than fifty
percent (50%) of the total of all then outstanding voting securities; (ii) a
merger or consolidation of such Party with or into a Third Party, other than a
merger or consolidation that would result in the holders of the voting
securities immediately prior thereto holding securities that represent
immediately after such merger or consolidation more than fifty percent (50%) of
the total combined voting power of the entity that survives such merger or
consolidation or the parent of the entity that survives such merger or
consolidation; or (iii) the sale or disposition of all or substantially all of
the assets of such Party to a Third Party wherein the holders of such Party's
outstanding voting securities immediately before such sale do not, immediately
after such sale, own or control (directly or indirectly) equity representing a
majority of the outstanding voting securities of such Third Party.
“Confidential Information” shall have the meaning ascribed thereto in the
Micron-NTC Mutual NDA.
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than fifty percent (50%) of the votes entitled to be cast at a meeting of
the members, shareholders or other equity holders of such Person or power to
control the composition of a majority of the board of directors or like
governing body of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Controlled Facility” of a company means (i) a wafer fabrication facility owned
by such company, (ii) a wafer fabrication facility owned by an entity that is
Controlled by such company, and/or (iii) a wafer fabrication facility for which
such company has a contractual right to receive at least [***] percent ([***]%)
of the output of such wafer fabrication facility for at least [***] consecutive
months.

- 2 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Credit” means the sum of [***] subject to reduction as such sum is applied to
the [***] obligations of [***] in accordance with [***].
“Density” means the physical density of (i.e., total number of bits that can be
stored in) a DRAM Product.
“Designee” shall have the meaning ascribed thereto in Section 3.1.
“DRAM” means dynamic random access memory cells that function by using a
capacitor arrayed predominantly above the semiconductor substrate.
“DRAM Design” means the particular DRAM Product and corresponding design
components, materials, and information specified in Schedule 2 and configured to
serve as the transfer vehicle for the transfer of the Licensed Node from Micron
to NTC.
“DRAM Module” means one or more DRAM Products in a package or module (whether as
part of a SIMM, DIMM, multi-chip package, memory card or other memory module or
package).
“DRAM Product” means any memory device comprising DRAM, whether in die or wafer
form, manufactured by using the Licensed Node that implements the Transferred
Technology licensed hereunder.
“Effective Date” means January 1, 2013.
“Elpida” means Elpida Memory, Inc., a corporation organized and existing under
the laws of Japan.
“Exercise Date” shall have the meaning ascribed thereto in Section 2.1(b) of
this Agreement.
“Exercise Notice” shall have the meaning ascribed thereto in Section 2.1(b) of
this Agreement.
“[***]” shall have the meaning ascribed thereto in Section 3.4 of this
Agreement.
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party's Contractors, subcontractors or agents).

- 3 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Foundry Customer” means a Third Party customer for DRAM Products, the [***] by
the [***] to the [***] by a [***]:
(a)    such customer:
(i)    does not [***] DRAM Products in any [***] and does not develop any [***]
for use in the [***]; and
(ii)    is not a [***] in a [***] Micron or any of Micron's Affiliates (except
where such customer is a [***] in a [***] Micron or any of Micron's Affiliates
[***]; and
(b)    all DRAM Products to [***]:
(i)    have a [***] that is [***] (wherein a [***] is the [***] of the [***]
with respect to a [***], so that [***] the [***] for the relevant [***], and
(ii)    are not [***] that has been in [***] for [***] after [***].
“Foundry Customer Adjusted Revenues” means the difference of A minus B, wherein
“A” equals the [***] for a [***]; and “B” equals the [***] if any. Foundry
Customer Adjusted Revenues includes Foundry Customer Special Adjusted Revenues
and Foundry Customer Other Adjusted Revenues.
“Foundry Customer Other Adjusted Revenues” means Foundry Customer Adjusted
Revenues less Foundry Customer Special Adjusted Revenues.
“Foundry Customer Products” means DRAM Products manufactured by NTC for a
Foundry Customer where such products are provided to such Foundry Customer for
resale by or on behalf of that Foundry Customer or for internal use by that
Foundry Customer.
“Foundry Customer Special Adjusted Revenues” means the difference of A minus B,
wherein “A” equals the [***] received from the [***] for a [***] that has a
[***] that is [***] (wherein a [***] is the [***] of the [***] with respect to a
[***] so that [***] the [***] for the relevant [***]; and “B” equals the [***]
associated with the such [***], if any.
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof.

- 4 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Gross Revenues” means, with respect to a DRAM Product or DRAM Module, the gross
proceeds actually received by NTC or its Affiliate for the sale or other
transfer of such DRAM Product or DRAM Module to a Third Party that is not an
Affiliate, less any credits, discounts, returns and rebates actually applied or
allowed or refunds actually given with respect to such DRAM Product or DRAM
Module; provided, however, that Gross Revenues cannot be less than zero.
“IMI” means Inotera Memories, Inc. (Inotera Memories, Inc. [Translation from
Chinese]), a company incorporated under the laws of the Republic of China.
“Intel Confidential Information” means information that (i) is developed by
Micron and/or Intel Corporation under or in connection with a joint development
agreement between Micron and Intel Corporation, and/or (ii) otherwise relates to
IM Flash Technologies, LLC, and is subject to a confidentiality obligation
between or among Micron and Intel Corporation or any of their respective
Affiliates.
“Internal Qualification” means, with respect to a particular Process Node, the
point in time at which Micron, together with its Affiliates, has used such
Process Node to commercially produce more than [***] DRAM wafers per week for at
least [***] consecutive weeks, provided that the following shall not be
considered commercially produced wafers: (i) any DRAM wafers manufactured in
Micron's R&D fabrication facility; (ii) any DRAM wafers that are engineering
samples or experimental products; and (iii) any DRAM wafers that Micron and/or
its Affiliates divert to a distribution channel for reduced-specification
products (e.g., SpecTek).
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world. The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
“Joint Venture Documents” means (i) the Master Agreement, (ii) the documents,
agreements and instruments referred to in Articles 5 and 7 of such Master
Agreement, (iii) the Omnibus IP Agreement, dated as of the date hereof, by and
between the Parties, and (iv) the documents, agreements and instruments referred
to in Articles II and III of the Omnibus IP Agreement.
“Licensed Node” means the next Primary Process Node to be Internally Qualified
by Micron after the Effective Date (also known as the 100 Series Process Node),
such Process Node configured for an average half pitch of approximately twenty
(20) nanometers (nm).
“Mainstream DRAM Product” means, for a [***], the particular DRAM Product,
manufactured on the Licensed Node by [***], of which [***] the [***] by unit
[***], which are manufactured on the Licensed Node.

- 5 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Mask Work Rights” means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
“Master Agreement” means that certain Master Agreement, dated as of the date
hereof, among Micron, MNL, Numonyx B.V., MSA, MTT, NTC, and IMI.
“Memory Product” means one or more integrated circuits, printed circuit boards,
multi-chip packages or other assemblies with which such integrated circuits are
attached or otherwise associated that are designed, developed, marketed or used
primarily for storing digital information including, for example and without
limitation, any DRAM, NAND Flash, NOR, PCM, dynamic, static, volatile, low
volatility or non-volatile memory, whether as discrete integrated circuits, or
as part of a SIMM, DIMM, multi-chip package, memory card (e.g., compact flash
card, SD card, etc.) or other memory module or package.
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Competitor” means (a) [***], and any Subsidiaries of the companies set
forth above; (b) any successor-in-interest of any of the companies referenced 
in (a) above and any successors to all or substantially all of their respective
Memory Products businesses; (c) any Affiliate of any company set forth in (a)
above; or (d) a company that uses its Controlled Facility to manufacture Memory
Products in wafer form and that derives (either on a consolidated or standalone
basis) at least [***] percent ([***]%) of its revenue from the manufacture or
sale of Memory Products (based on the last fiscal year of such revenue).


“Micron IP Royalties” mean any royalties owed pursuant to Section 4.2.
“Micron-NTC Mutual NDA” means the Micron-NTC Mutual Nondisclosure Agreement
entered into by and between Micron and NTC on even date herewith.
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
“MSA” means Micron Semiconductor Asia Pte. Ltd., a private limited company
organized under the laws of Singapore.
“MTT” means Micron Technology Asia Pacific, Inc., an Idaho corporation.
“Nan Ya Plastics” means Nan Ya Plastics Corporation, a company incorporated
under the laws of the ROC.
“New Finance Agreement” means that certain New Finance Agreement, dated as of
the date hereof, by and among Micron, MNL, Numonyx B.V., MSA, MTT, IMI and Nan
Ya Plastics.

- 6 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“NTC” shall have the meaning set forth in the preamble to this Agreement.
“NTC Design Contractor” means a Third Party engaged by NTC to develop designs
for [***] to be manufactured at the NTC Qualified Fab using the Licensed Node
[***] such Third Party is not a [***] in a [***] Micron or any of Micron's
Affiliates (except where such Third Party is a [***] in a [***] Micron or any of
Micron's Affiliates [***].
“NTC Process Contractor” means a Third Party engaged by NTC to develop process
technology solely for use by NTC at the NTC Qualified Fab [***] such Third Party
is not a [***] in a [***] Micron or any of Micron's Affiliates (except where
such Third Party is a [***] in a [***] Micron or any of Micron's Affiliates
[***].
“NTC Products” means DRAM Products and/or DRAM Modules the design for which (i)
is owned by NTC, either solely or jointly with Micron, or (ii) is licensed by
Micron to NTC pursuant to this Agreement.
“NTC Qualified Fab” means NTC's semiconductor manufacturing facility located at
No. 98 Nanlin Rd., Taishan District, New Taipei City, Taiwan, ROC (i.e., NTC's
Fab 3A) but only for so long as (i) such facility is [***] and (ii) no other
[***] has a [***] or [***], directly or indirectly [***] any of the [***] in
such facility. For purposes of this definition, [***] shall not be considered
the type of [***] described in subsection (ii) above.
“Numonyx B.V.” means Numonyx Holdings B.V., a private limited liability company
organized under the laws of the Netherlands.
“OEM” shall have the meaning ascribed thereto in Section 4.2(c) of this
Agreement.
“Option” shall have the meaning ascribed thereto in Section 2.1(a) of this
Agreement.
“Option Period” shall have the meaning ascribed thereto in Section 2.1(a) of
this Agreement.
“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.

- 7 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Primary Process Node” means a generation of DRAM manufacturing process
technology that results in substantial manufacturing efficiencies through either
a reduction in the minimum repeatable half pitch of a device (minimum physical
feature size or line width) relative to the prior generation of such technology
(e.g., the 42nm Process Node or the 30nm Process Node, etc.) or a change in
memory cell architecture (e.g., 4F2 and 6F2 cells).
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
“Process Node” means a collection of process technology and equipment that
enables the production of semiconductor wafers for a particular minimum
repeatable half pitch of a device (minimum physical feature size or line width)
and often designated by the size of such pitch (e.g., the 20nm Process Node).
“Qualification Notice” means a written notice from Micron to NTC conspicuously
labeled as “Qualification Notice” and indicating that Micron has achieved
Internal Qualification of the Licensed Node.
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
“ROC” means the Republic of China.
“Software” means computer program instruction code, whether in human‑readable
source code form, machine‑executable binary form, firmware, scripts,
interpretive text, or otherwise. The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
Controlled by such specified Person.
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.

- 8 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Third Party” means any Person other than NTC or Micron.
“Transfer Fee” shall have the meaning ascribed thereto in Section 4.1 of this
Agreement.
“Transferred Technology” means the information and deliverables described on
Schedule 1 for the Licensed Node developed by Micron for the manufacture of DRAM
Products and the information and deliverables described on Schedule 2 for the
DRAM Design identified thereon developed by Micron as of the Exercise Date,
excluding any of the foregoing that cannot be shared with NTC without further
permission or consent of, further payment to, or breach of agreement with, any
Third Party.


“Trigger Date” shall have the following meaning:
(c)    in the event that [***] any [***] of the [***], “Trigger Date” shall mean
the later of (i) the date on which Micron's [***] (i.e., [***]), and (ii) the
date on which the Qualification Notice is delivered to NTC; or
(d)    in the event that [***] any [***] of the [***], “Trigger Date” shall mean
the date on which the Qualification Notice is delivered to NTC.
“TTLA Agreements” means (a) the Technology Transfer and License Agreement for
68-50 nm Process Nodes dated April 21, 2008, as amended by Amendment No. 1 dated
April 9, 2010, between the Parties, as may be amended from time to time, and/or
(b) the Second Amended and Restated Technology Transfer and License Agreement
effective April 9, 2010, between the Parties, as may be amended from time to
time.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement; (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP; (3) words in the singular include the plural and vice
versa; (4) the term “including” means “including without limitation”; and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof. Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America. All
references to “day” or “days” will mean calendar days.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.

- 9 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 2
OPTION; LICENSE; RESTRICTIONS
2.1    Option.
(a)    Subject to Section 2.1(c), from the Trigger Date until the date that is
[***] after the Trigger Date (the “Option Period”), NTC shall have the right,
but not the obligation, to obtain the license rights set forth in Section 2.2
(the “Option”).
(b)    NTC may only exercise the Option by providing to Micron, only during the
Option Period, a written notice indicating NTC's decision to exercise the Option
(the “Exercise Notice”) and full payment of the Transfer Fee. Subject to NTC
exercising the Option in accordance with this Section 2.1, NTC shall be granted
the license rights set forth in Section 2.2, automatically and without any
further action, upon the later of (i) Micron's receipt of the Exercise Notice
and (ii) NTC's payment of the Transfer Fee to Micron (such later date referred
to herein as the “Exercise Date”).
(c)    Notwithstanding anything to the contrary in this Agreement, in the event
that [***] any [***] of the [***] of [***] is not [***] within two (2) years
after the Effective Date, this Agreement shall automatically terminate and NTC
shall have no right under this Agreement to exercise the Option and/or to obtain
the license rights set forth in Section 2.2. Subject to the foregoing, in the
event that this Agreement is terminated pursuant to this Section 2.1(c), Micron
and NTC shall engage in good faith discussions with each other [***] regarding
whether and under what terms [***] may [***] to [***] related to the [***].
(d)    Micron shall provide the Qualification Notice to NTC promptly after the
later of the date on which Micron achieves Internal Qualification of the
Licensed Node.
2.2    License. Subject to the exercise of the Option by NTC in accordance with
Section 2.1 and subject to the terms and conditions of this Agreement, Micron
grants to NTC a [***], royalty-bearing (subject to Section 4.2(d)) license under
Micron's [***] in the [***]:
(a)    to [***] the [***], only in [***], for the purpose of [***] and/or [***]
and/or [***];
(b)    to [***] and/or [***] in the [***] using the [***]; and
(c)    to [***] of the [***] as reasonably necessary for the purpose of [***],
provided that any such [***] shall be deemed to be [***].
2.3    Restrictions.
(a)    NTC shall not [***] other than the [***]. If NTC properly exercises the
Option, NTC shall have the rights set forth Section 2.2, but only if and for so
long as the [***] is

- 10 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



[***] and no other [***] has a [***] or [***], directly or indirectly, [***] any
of the [***] in the [***].
(b)    NTC shall not [***] the [***] to [***] other than [***] and [***].
(c)    The rights set forth in Section 2.2 do not include any [***] or any
rights to [***].
(d)    The rights set forth in Section 2.2 shall not be effective until NTC
exercises the Option in accordance with Section 2.1(b).
(e)    Except as expressly permitted under [***] with respect to [***], NTC
shall not [***] the [***].
2.4    Reservations of Rights. Except as expressly set forth in Section 2.2,
Micron reserves all of its rights, title and interest in, to and under the
Transferred Technology. No right or license is granted under this Agreement by
Micron to NTC expressly, impliedly, by estoppel or otherwise, in, to or under
(i) any Patent Rights, or (ii) except as expressly set forth in Section 2.2, any
IP Rights, material, technology or other intellectual property owned by or
licensed to Micron or any of its Affiliates. NTC shall not exploit any IP Rights
of Micron in the Transferred Technology beyond the scope of the rights expressly
licensed under Section 2.2.
ARTICLE 3
TRANSFER OF TECHNOLOGY
3.1    Transfer of Technology. If NTC exercises the Option, then Micron shall
either (i) deliver the Transferred Technology, provide wafers, and provide the
transfer session in accordance with the requirements set forth in Sections
3.1(a), (b), and (c), or (ii) cause a Micron Affiliate or Third Party (as
designated by Micron in writing) having a semiconductor fabrication facility to
which the Transferred Technology has been transferred (the “Designee”) to
deliver the Transferred Technology, provide wafers, and provide the transfer
session in accordance with the requirements set forth in Sections 3.1(a), (b),
and (c). The decision as to whether to transfer the Transferred Technology under
(i) or (ii) above shall be made by Micron in its sole discretion.
(a)    Delivery of Micron Transferred Technology to NTC. If NTC exercises the
Option, then (to the extent not previously delivered) Micron or its Designee
shall deliver to NTC the Transferred Technology, in the form stored as of the
Exercise Date, using reasonable delivery methods. Micron shall use commercially
reasonable efforts to complete the delivery of the Transferred Technology within
[***] after the Exercise Date. Except as provided in Section 3.1(b), the
foregoing obligation does not require Micron or its Designee to create, make,
adapt, develop, modify and/or translate any such information or materials. After
Micron or its Designee begins the delivery of Transferred Technology to NTC, NTC
may request Micron or its Designee (as applicable) in writing to [***] the [***]
of such [***] with any [***] to be [***]; however, with respect to the

- 11 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



subject matter of any such requests made more than sixty (60) days after Micron
or its Designee provides written notice to NTC indicating that the [***] is
[***] NTC shall [***] that Micron or its Designee [***] set forth under this
Section.
(b)    Preproduction Wafers. If NTC exercises the Option, then within [***]
after the Exercise Date, Micron or its Designee shall, [***], provide to NTC the
following wafers based on the DRAM Design as identified in Schedule 2: [***]
relating to the Licensed Node or such lesser quantities as mutually agreed. The
obligation to provide the foregoing wafers shall be contingent on NTC providing
to Micron or its Designee, [***] after the Exercise Date, a full description of
NTC's desired parameters for the foregoing wafers. Except as expressly set forth
in this Section 3.1(b), Micron or its Designee shall not be obligated to provide
any wafers to NTC under this Agreement.
(c)    Transfer Session. After Micron or its Designee provides written notice to
NTC indicating that the delivery of Transferred Technology to NTC is complete,
Micron or its Designee shall, at a time reasonably designated by Micron, allow a
limited number of NTC employees to attend a transfer session at a facility of
Micron or its Designee (the particular facility to be designated at Micron's
discretion). At such transfer session, Micron and/or its Designee shall make
available their technical personnel to answer questions, address requests for
clarifications, and provide explanation regarding the Transferred Technology.
The duration of such transfer session shall not exceed [***] Business Days.
Micron shall allow (and NTC shall not send more than) up to [***] employees of
NTC to attend the [***] of such transfer session. Micron shall allow (and NTC
shall not send more than) up to [***] employees of NTC to attend the [***] of
such transfer session. The daily meetings during such transfer session shall not
exceed [***] per day. NTC shall be responsible for all travel, meal, and lodging
expenses of its employees that attend the transfer session. Neither Micron nor
its Designee shall be obligated to provide NTC employees with access to any
tools located at the site of the transfer session.
3.2    No Engineering Services. Except as expressly set forth in Section 3.1,
neither Micron nor its Designee shall be obligated to provide any services to
NTC under this Agreement. Without limiting the foregoing, neither Micron nor its
Designee shall be obligated under this Agreement to provide any design and/or
engineering services to NTC in connection with NTC's implementation or use of
the Licensed Node. If NTC requests such services from Micron after the Exercise
Date, then (i) Micron and NTC shall engage in good faith discussions regarding
whether and under what terms Micron may provide such services to NTC, and (ii)
in the event that Micron (in its sole discretion) elects to provide such
services, the Parties shall negotiate in good faith regarding the terms of a
separate written agreement to govern the provision of such services.
3.3    [***]. The obligations under this Agreement to [***] the Transferred
Technology to [***] are [***] to the [***] Transferred Technology [***]. Neither
[***] nor its [***] shall be obligated under this Agreement to provide to [***]
any [***] to the Transferred Technology [***].

- 12 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



3.4    [***]. [***] may from time to time [***] to [***] and/or its Affiliates
regarding the Transferred Technology (“[***]”). To the extent that [***]
provides such [***], [***] hereby [***] to [***] a [***], under all of [***] in
or relating to the [***], for any and all purposes and applications and [***]
any and all [***]. Notwithstanding Section 5 of this Agreement, neither [***]
nor its Affiliates shall be subject to any non-disclosure obligations with
respect to such [***], even if designated as confidential.
ARTICLE 4
PRICES AND PAYMENTS
4.1    Transfer Fee. Without limiting Section 4.2, the amount of the transfer
fee, payable to Micron as set forth below, shall be [***] (the “Transfer Fee”).
In the event that NTC elects to exercise the Option, then NTC shall, in partial
consideration of the rights granted to NTC under the Transferred Technology, pay
to Micron [***].
4.2    Royalties for Transferred Technology; Credit. In addition to the amount
due for the transfer of Transferred Technology under Section 4.1, NTC agrees to
pay the following royalties in the event that NTC exercises the Option.
(a)    NTC shall pay to Micron royalties of [***].
(b)    NTC shall pay to Micron royalties of [***].
(c)    NTC shall pay to Micron royalties of [***].
(d)    If a DRAM Product or DRAM Module originally manufactured by the NTC
Qualified Fab is sold or otherwise transferred to an Affiliate of NTC that is
either an end user or an original equipment manufacturer (“OEM”), then Gross
Revenues will also include such sales or other transfer to the Affiliate and the
Gross Revenues used in the calculation of royalties under Section 4.2(a) or (b)
shall be the greater of (i) the [***] of the [***] the [***] as [***] in the
[***] that are not [***] of [***] and (ii) the [***] associated with the [***]
to the [***], as applicable.
(e)    Micron IP Royalties payable under this Section 4.2 are due only for sales
or transfers of DRAM Products or DRAM Modules occurring before [***].
(f)    Until the [***] is [***] Micron agrees to [***] of NTC's royalty
obligation under Section 4.2(a) and [***] of NTC's royalty obligation under
Section 4.2(b), as follows:
(i)    Until the [***] is [***] for each [***] for which Micron IP Royalties are
payable hereunder, (a) NTC shall make a cash payment to Micron, in accordance
with Section 4.5(c), in an amount equal to [***] for such [***] for such [***]
for such [***], and (b) [***] shall be [***] by [***] for such [***] for such
[***].

- 13 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(ii)    Once the [***] is [***], the [***] shall be paid by NTC in cash in
accordance with Section 4.5(c). Both before and after the [***] is [***] shall
be [***] by [***]. NTC shall have no right under this Agreement to [***] of the
[***].
4.3    Royalty Reporting and Payment. Within sixty (60) days following the end
of [***] for so long as any Micron IP Royalties are payable hereunder, NTC shall
submit to Micron a written report, which is certified by NTC's chief financial
officer as complete and correct, setting forth in reasonable detail, the
quantity of each DRAM Product disposed of by NTC and the applicable Micron IP
Royalties due for the immediately preceding [***]. NTC shall cause each of its
Affiliates (other than NTC Subsidiaries) who dispose of DRAM Product in a manner
that causes Micron IP Royalties to be due to provide a written report, which is
certified by each such Affiliate's chief financial officer as complete and
correct, setting forth in reasonable detail such Affiliate's dispositions of
DRAM Product and corresponding Micron IP Royalties for the [***] that is the
subject of each of the foregoing reports of NTC. NTC shall provide a copy of
each report from an Affiliate (other than NTC Subsidiaries) to Micron with
submission of NTC's report. NTC shall pay to Micron all Micron IP Royalties due
for such [***] contemporaneously with the submission of such report in
accordance with Sections 4.2 and 4.5.
4.4    Audit Rights and Records. Micron shall have the right to have an
independent Third Party auditor audit [***], upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to an
obligation of confidentiality, all records and accounts of NTC relevant to the
calculation of Micron IP Royalties in the [***] immediately preceding the date
of the audit; provided, however, NTC shall not be obligated to provide any
records and book of accounts existing prior to the Exercise Date. NTC shall, for
at least a period of [***] from the date of their creation, keep complete and
accurate records and books of accounts concerning all transactions relevant to
calculation of Micron IP Royalties in sufficient detail to enable a complete and
detailed audit to be conducted. In the event any such audit determines that
Micron IP Royalties have been underpaid by more than [***] U.S. dollars in any
[***], NTC shall promptly pay Micron such underpayment amount, together with
interest, and reimburse Micron for its reasonable costs and expenses of the
audit.
4.5    Reports and Invoices; Payments.
(a)    All reports and invoices under this Agreement may be sent by any method
described in Section 9.1 or electronically with hardcopy confirmation sent
promptly thereafter by any method described in Section 9.1. Such reports and
invoices should be sent to the following contacts or such other contact as may
be specified hereafter pursuant to a notice sent in accordance with Section 9.1:
(i)    Invoices to NTC:
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.

- 14 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



Fax:        [***]
E-Mail:    [***]


(ii)    Reports to Micron:
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
Fax:        [***]
Email:        [***]


(b)    All amounts owed by a Party under this Agreement are stated, calculated
and shall be paid in United States Dollars ($ U.S.).
(c)    Payment is due on all amounts properly invoiced within thirty (30) days
of receipt of invoice. All payments made under this Agreement shall be made by
wire transfer to a Micron bank account designated by the following person or by
such other person designated by notice:
Payments to Micron:


c/o [***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:        [***]
Email:        [***]


4.6    Interest. Any amounts payable to Micron hereunder and not paid within the
time period provided shall accrue interest, from the time such payment was due
until the time payment is actually received, at the rate of [***], compounded
annually or the highest rate permitted by Applicable Law, whichever is lower.
4.7    Taxes.
(a)    All sales, use and other transfer Taxes imposed directly on or solely as
a result of the services, rights licensed or technology transfers or the
payments therefor provided herein shall be stated separately on the service
provider's, licensor's or technology transferor's invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Exercise Date or otherwise as permitted by Applicable Law prior to the time the
service provider, licensor or technology transferor is required to pay such
Taxes to the appropriate Taxing Authority. When property is delivered, rights
granted and/or services are provided or the benefit

- 15 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



of services occurs within jurisdictions in which collection and remittance of
Taxes by the service recipient, licensee or technology transferee is required by
Applicable Law, the service recipient, licensee or technology transferee shall
have sole responsibility for payment of said Taxes to the appropriate Taxing
Authority. In the event any Taxes are Recoverable Taxes and the service
provider, licensor or technology transferor does not collect such Taxes from the
service recipient, licensee or technology transferee or pay such Taxes to the
appropriate Governmental Entity on a timely basis, and is subsequently audited
by any Taxing Authority, liability of the service recipient, licensee or
technology transferee will be limited to the Tax assessment for such Recoverable
Taxes, with no reimbursement for penalty or interest charges or other amounts
incurred in connection therewith. Except as provided in Section 4.7(b), Taxes
other than Recoverable Taxes shall not be reimbursed by the service recipient,
licensee or technology transferee, and each Party is responsible for its own
respective income Taxes (including franchise and other Taxes based on net income
or a variation thereof), Taxes based upon gross revenues or receipts, and Taxes
with respect to general overhead, including but not limited to business and
occupation Taxes, and such Taxes shall not be Recoverable Taxes.
(b)    In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, then the service recipient,
licensee or technology transferee shall [***] and shall pay to the service
provider, licensor or technology transferor the [***] and, in the case of [***],
after the [***] of any [***] as a result of the payment to the service provider,
licensor or technology transferor [***] the service provider, licensor or
technology transferor [***] of any such [***] of any such [***].
4.8    Payment Delay. Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 9.1, NTC
will delay making any payments hereunder when due until notified by Micron in
accordance with Section 9.1.
ARTICLE 5
CONFIDENTIALITY; OTHER INTELLECTUAL PROPERTY MATTERS
5.1    Confidentiality. The Micron-NTC Mutual NDA is incorporated herein by
reference, and the Parties agree that the Micron-NTC Mutual NDA shall govern the
confidentiality and non-disclosure obligations of the Parties in connection with
information exchanged under this Agreement. If the Micron-NTC Mutual NDA is
terminated or expires and is not replaced, then Confidential Information
provided, disclosed, obtained or accessed in the performance of the Parties'
activities under this Agreement shall continue to be subject to all applicable
provisions of the Micron-NTC Mutual NDA notwithstanding such termination or
expiration. The Parties acknowledge and agree that the Transferred Technology
shall be deemed to be the Confidential Information of Micron without any further
requirement or obligation of identification, labeling, marking or confirmation.
Furthermore, each Party shall treat the terms of this Agreement as if they were
the Confidential

- 16 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



Information of the other Party. To the extent there is a conflict or
inconsistency between the terms of this Agreement and the Micron-NTC Mutual NDA,
the terms of this Agreement shall govern to the extent of such conflict or
inconsistency.
5.2    Additional Controls and Restrictions.
(a)    To the extent that Micron provides to NTC any layout data, schematics
data, scribe line test patterns, internal architecture specifications, test
modes and configurations, and/or similarly sensitive information, NTC shall only
store such information on secure servers subject to password protection, and NTC
shall limit access to such information to only those of its Representatives (as
defined in the Micron-NTC Mutual NDA) who have a need to access such information
for the purposes of exercising NTC's rights under this Agreement.
(b)    NTC shall only store the Transferred Technology at the NTC Qualified Fab
and, except as expressly permitted under Section 5.3 of this Agreement, NTC
shall not transfer, send, or otherwise transmit the Transferred Technology (or
any portion thereof) to any facility other than the NTC Qualified Fab.
(c)    To the extent that a Party receives from the other Party any materials or
documentation (whether in physical or electronic form) that include such other
Party's Confidential Information, the receiving Party shall not remove any
product identification, copyright or other proprietary or confidentiality
notices from such materials or documentation.
(d)    Notwithstanding any provision of the Micron-NTC Mutual NDA, NTC shall not
have the right to disclose any portion of the Transferred Technology to any
contractors of NTC other than NTC Design Contractors and NTC Process Contractors
subject to Sections 5.3(ii) and 5.3(iii).
5.3    Permitted Disclosures by NTC. Notwithstanding any other provision of this
Agreement, NTC may make the following disclosures to the following entities,
provided that (a) such entities are subject to written nondisclosure obligations
at least as strict as the nondisclosure obligations set forth in this Agreement
(including, without limitation, the Micron-NTC Mutual NDA), and (b) NTC shall
have no right to (and shall not) disclose any [***]:
(i)    Only as necessary to [***] by NTC of [***], and only after [***] from the
date on which Micron [***] of the [***], NTC may disclose to its [***] the
following aspects of the Transferred Technology for the Licensed Node: [***] (if
applicable for the Licensed Node), [***], and [***].
(ii)    Only as necessary to [***] to be manufactured at the NTC Qualified Fab
using the Licensed Node, NTC may disclose to [***] the following aspects of the
Transferred Technology for the Licensed Node: [***] (if applicable for the
Licensed Node), [***], and [***]. Notwithstanding the foregoing, NTC shall not
disclose the Transferred Technology (or any portion thereof) to any [***] that
[***] at the time of such disclosure.

- 17 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(iii)    NTC may disclose to [***] of the Transferred Technology that [***] by
NTC at the NTC Qualified Fab; provided however, that NTC shall not disclose the
Transferred Technology (or any portion thereof) to any [***] that is [***] at
the time of such disclosure.
(iv)    NTC may disclose to [***] Transferred Technology that [***] the [***] by
or for NTC for the manufacture of DRAM Products using the Transferred
Technology. Any such disclosure relating to [***] for the [***] shall be limited
to [***] to be [***] in connection with such [***].
5.4    Intellectual Properties Retained. Nothing in this Agreement shall be
construed to transfer ownership of any intellectual property rights from one
Party to another Party.
5.5    [***] by Foundry Customers. In the event that (i) NTC begins using the
Transferred Technology to design, develop, manufacture, and/or test Foundry
Customer Products for a Third Party [***] such Third Party [***] as set forth in
[***] above, and (ii) such Third Party [***] a [***] in a [***] or any of [***]
except where such Third Party [***] in a [***], the Parties agree that:
(a)    NTC shall not have any right under this Agreement to [***] for such Third
Party for so long as such Third Party [***]; and
(b)    Micron shall not [***] based solely on [***] using the [***] for such
Third Party [***] such Third Party [***] until [***] such Third Party [***].
5.6    [***]. Nothing in this Agreement shall obligate Micron to [***] NTC any
[***] that Micron may [***] the [***]. Subject to the foregoing, in the event
that Micron [***] and [***] a [***] (i.e., a [***] that is [***] than the
[***]), Micron shall, upon request by NTC, [***] good [***] NTC regarding
whether and under what [***] may [***] for such [***].


ARTICLE 6
WARRANTIES; DISCLAIMERS
6.1    No Implied Obligation or Rights. Nothing contained in this Agreement
shall be construed as:
(a)    a warranty or representation that any manufacture, sale, lease, use or
other disposition of any products based upon any of the IP Rights licensed or
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;

- 18 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(b)    an agreement to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights or conferring any
right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation of rights; or
(c)    conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.
6.2    Third Party Software. Exploitation of any of the rights licensed or
technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under this Agreement or any other
agreements between Micron and NTC. Nothing in this Agreement shall be construed
as granting to any Party, any right, title or interest in, to or under any
Software owned by any Third Party. Except as may be specified otherwise in this
Agreement, any such Software so required is solely the responsibility of each of
the Parties. Moreover, should a Party who transfers technology under this
Agreement discover after such transfer that it has provided Software to the
other Party that it was not entitled to provide, such providing Party shall
promptly notify the other Party and the recipient shall return such Software to
the providing Party and not retain any copy thereof.
6.3    DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.4, EACH OF NTC AND
MICRON DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AGAINST INFRINGEMENT WITH
RESPECT TO ANY TECHNOLOGY, IP RIGHTS, MICRON TRANSFERRED TECHNOLOGY, OR OTHER
RIGHTS OR MATERIALS LICENSED OR TRANSFERRED UNDER THIS AGREEMENT. NEITHER NTC
NOR MICRON MAKES ANY WARRANTIES WITH RESPECT TO THE OTHER PARTY'S ABILITY TO:
(A) USE ANY OF THE FOREGOING, OR (B) MANUFACTURE OR HAVE MANUFACTURED ANY
PRODUCTS BASED THEREON. NEITHER NTC NOR MICRON MAKES ANY WARRANTY, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, THAT THE USE, PRACTICE OR COMMERCIAL
EXPLOITATION OF ANYTHING PROVIDED PURSUANT TO THIS AGREEMENT WILL NOT INFRINGE
THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
6.4    Transferred Technology. Micron represents and warrants to NTC that the
Transferred Technology delivered to NTC pursuant to Section 3.1 of this
Agreement includes the state thereof used by Micron as of the date on which such
Transferred Technology is extracted by Micron for delivery to NTC, such date
being on or after the Exercise Date and on or before the date of delivery to
NTC.

- 19 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 7
LIMITATION OF LIABILITY
7.1    LIMITATION OF LIABILITY. EXCEPT FOR LIABILITY DUE TO BREACH OF
CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL ONE PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR
ANY PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
WHETHER SUCH DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY. THESE LIMITATIONS SHALL APPLY EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING
THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY. THE PARTIES ACKNOWLEDGE THAT THE
LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH HEREIN ARE AN ESSENTIAL ELEMENT
IN THE CONSIDERATION PROVIDED BY EACH PARTY UNDER THIS AGREEMENT.
ARTICLE 8
TERM AND TERMINATION
8.1    Term. This Agreement shall become effective retroactively as of the
Effective Date as if it had been executed and delivered on the Effective Date
and shall continue in effect until terminated by mutual agreement or until
terminated pursuant to Section 8.2.
8.2    Termination.
(a)    This Agreement shall automatically terminate upon expiration of the
Option Period if NTC has not properly exercised the Option (in accordance with
Section 2.1) prior to the expiration of the Option Period.
(b)    This Agreement shall automatically terminate on the date that is two (2)
years after the Effective Date in the event that Elpida develops any portion of
the Transferred Technology and Micron's acquisition of Elpida is not consummated
(i.e., does not close) within two (2) years after the Effective Date.
(c)    In the event NTC commits a material breach of this Agreement and such
breach remains uncured for more than sixty (60) days after NTC receives written
notice of such breach, Micron may terminate this Agreement by written notice to
NTC.
(d)    Micron may terminate this Agreement upon written notice to NTC in the
event that one or more of the following events occur: (i) appointment of a
trustee or receiver for all or any part of the assets of NTC; (ii) insolvency or
bankruptcy of NTC; (iii) a general assignment by NTC for the benefit of
creditor(s); or (iv) dissolution or liquidation of NTC.

- 20 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(e)    Micron may terminate this Agreement upon written notice to NTC in the
event that (i) NTC undergoes a Change of Control, or (ii) the NTC Qualified Fab
is otherwise acquired, whether de factor or de jure, by any Third Party. NTC
shall provide written notice to Micron prior to such Change of Control or such
acquisition by a Third Party of the NTC Qualified Fab.
(f)    Micron may terminate this Agreement upon written notice to NTC in the
event that any of the TTLA Agreements is terminated due to an uncured material
breach by NTC.
(g)    Micron may terminate this Agreement upon written notice to NTC in the
event of a breach or default by Nan Ya Plastics of any of its obligations set
forth in Sections 1, 2 or 3 of the New Finance Agreement.
8.3    Effects of Termination.
(a)    Termination of this Agreement hereunder shall not affect any of the
Parties' respective rights accrued or obligations owed before termination. In
addition, the following shall survive termination for any reason: Sections 1,
2.3, 3.4, 4.1, 4.3 through 4.8, 5.1, 5.4, 6, 7, 8.3 and 9.
(b)    In the event of termination of this Agreement, all licenses and rights
granted to NTC under this Agreement shall terminate and NTC shall cease all use
of the Transferred Technology and shall promptly, as directed by Micron, either
destroy or return to Micron all copies of the Transferred Technology in NTC's
possession or under NTC's control, and an officer of NTC shall provide written
certification to Micron that such destruction or return has been completed.
ARTICLE 9
MISCELLANEOUS
9.1    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):

- 21 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



If to NTC:        Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:    Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.1309


9.2    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
9.3    Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party hereto; provided, however, that
neither this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party (including, without limitation, by merger, operation
of law, or through the transfer of substantially all of the equity, assets, or
business of a Party to this Agreement) in whole or in part to any other Person
without the prior written consent of the non-assigning Party. Any purported
assignment in violation of the provisions of this Section 9.3 shall be null and
void and have no effect.
9.4    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision.
9.5    Force Majeure. The Parties shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by a Force Majeure
Event.
9.6    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
9.7    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such

- 22 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
9.8    Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
9.9    Export Control. Each Party agrees that it will not knowingly: (a) export
or re‑export, directly or indirectly, any technical data (as defined by the U.S.
Export Administration Regulations) provided by the other Party or (b) disclose
such technical data for use in, or export or re-export directly or indirectly,
any direct product of such technical data, including Software, to any
destination to which such export or re-export is restricted or prohibited by
United States or non‑United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
9.10    Entire Agreement. This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof, provided
that, in the event that any right, obligation or other provision of this
Agreement conflicts with any right, obligation or provision of that certain
Waiver and Consent Side Letter Agreement, entered into by and between the
Parties and effective October 11, 2012, as amended, the Waiver and Consent Side
Letter Agreement shall prevail, and the Parties shall conduct their affairs to
give effect to such rights, obligations or provisions as are set forth in the
Waiver and Consent Side Letter Agreement.
9.11    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
9.12    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

- 23 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



< Signature pages follow >








    

- 24 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.


 
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
 /s/ Michael W. Sadler
 
Name: Michael W. Sadler
 
Title: Vice President of Corporate Development





































































THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AND LICENSE OPTION
AGREEMENT FOR 20NM PROCESS NODE ENTERED INTO BY AND BETWEEN MICRON AND NTC



- 25 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL





 
NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:
/s/ Charles Kau
 
Name: Charles Kau
 
Title: President











































































THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AND LICENSE OPTION
AGREEMENT FOR 20NM PROCESS NODE ENTERED INTO BY AND BETWEEN MICRON AND NTC

- 26 -